Order entered September 26, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00929-CV

                    IN RE STANISLAV BILDER, Relator

          Original Proceeding from the 468th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 468-51319-2019

                              AMENDED ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is relator’s September 21, 2022 Emergency Motion for

Interim Relief Under Tex. R. App. P. 52.8(b)(2) on petition for writ of habeas

corpus. We GRANT the motion and order temporary relief. Pending this Court’s

determination of relator’s petition on the merits, and until further order of this

Court, we ORDER that relator Stanislav Bilder be released from custody of the

Sheriff of Collin County, Texas only upon posting a good and sufficient cash or

surety bond, conditioned as required by law, in the sum of $500.

      In the event that relator Stanislav Bilder gives such bond, the Sheriff of

Collin County, Texas is ORDERED to immediately forward a certified copy of
the bond to the Clerk of this Court. This order releases relator Stanislav Bilder

from custody only under the Commitment signed on September 19, 2022, issued

by the 468th Judicial District Court of Collin County, Texas in cause number 468-

51319-2019. This order does not release relator if he is being held on any other

charges.

      The Court requests that real party in interest and respondent file a response,

if any, on or before October 5, 2022.

      The Court DIRECTS the Clerk to send copies of this order, by electronic

transmission, to the Honorable Lindsey Wynne, Presiding Judge, 468th Judicial

District Court; Jim Skinner, Collin County Sheriff; and to counsel for all parties.


                                              /s/    DENNISE GARCIA
                                                     JUSTICE